-




                               The Attorney          General of Texas
                                                  Al'ril16, 1986
JIM   MATTOX
Attorney     General



Supreme Court Building         Honorable Julio A. Garcia             Opinion No. JM-476
P. 0. 80X 12549                District Attorney
Austin. TX. 78711. 2548        P. 0. Box 1343                        Re: Whether statutes authorize
51214752501                                    78042
                               Laredo, Texas                         adoption of a central filing pro-
Telex 910/874.1367
Telecopier    5121475O266
                                                                     cedure for the district courts of
                                                                     Webb County

714 Jackson. Suite 700         Dear Mr. Garcia:
Dallas, TX. 75202-4506
214/742-0944
                                    You ask whether there is statutory authority for the adoption of
                               a central filing procedure for the district courts in Webb County that
4024 Alberta Ave.. Suite 160   would not permit rittomeys filing civil suits to designate the court
El Paso, TX. 799052793         in which their cases are to be filed.
9151533-w

                                    Them   are three district courts in Webb County:      the 49th
1001 Texas.     Suite 700
                               Judicial District Court; the 111th Judicial District Court; and the
Houston,     TX. 77002-3111    341st Judicial District Court. The 49th Judicial District Court was
71312295886                    the first distric,: court in Webb County. V.T.C.S. art. 22 (1895).
                               The 111th Judicia:lDistrict Court was created in 1929. Acts 1929.
                               41at Leg., ch. 3!l, at 73. The 341st Judicial District Court was
808 Broadway, Suite 312
Lubbock, TX. 79401.3479
                               created in 1983. Acts 1983, 68th Leg., ch. 889. at 4956. A provision
8081747.5238                   first enacted in 1.929that governs cases filed in the 49th and 111th
                               Judicial District Caurts states:
 4309 N. Tenth, Suite 8
 McAllsn, TX. 79501-1685
                                            In Webb County, the    clerk of the district
 51216824547                             courts ;&all file all civil cases, except tax
                                         suits, cn the Clerk's Civil File Docket and shall
                                         number the cases consecutively. Each civil csse,
 2w Main Plaza. Suite 400
                                         except t,ax suits, shall be asslmed and docketed
 San Antonio, TX. 78205.2797
 5121225.4191
                                         in the c&t   designated by the artomey filing the
                                         case.   The  clerk shall keep a separate file
                                         docket, known as the Clerk's Criminal File Docket.
 A” Equal OpportunityI                   for crfio!inalcases and a separate file docket;
 Affirmative Action Employer             known a!3 the Clerk's Tax Suit Docket, for tax
                                         suits. Each criminal case and tax suit shall be
                                         assigned and docketed in the 49th District Court.
                                         The clerk shall number the cases on the Clerk's
                                         Tax Suit Docket consecutively with     a separate
                                         series of numbers and shall number the cases on
                                         the Cler'k's Criminal File Docket consecutively




                                                           p. 2179
Honorable Julio A. Garcia - Page 2 (JM-476)




         with a separate series of       numbers.   (Emphasis
         added).

Gov't. Code $24.151(e), Acts 1929, 41st Leg., ch. 39, at 74. See also
Gov't. Code $24.213. Thus! the legtslature has specifically provided
that cases in the 49th ar.d 111th Judicial District Court shall be
assigned according to the designation of the attorney filing the case.

     You ask whether a central filing system for the assignment of
cases way be adopted In spite of section 24.151(e). We think that the
Sixty-ninth Legislature impliedly repealed section 24.151(e) by
enacting the Court Adminir,trationAct. V.T.C.S. art. 200a-1. That
act allows the district judges and the judges of statutory county
courts to provide for central assignment of cases. V.T.C.S. art.
200a-1, 95.003(b)(l).

     Implied repeals are not favored. Gordon v. Lake, 356 S.W.2d 138,
139 (Tex. 1962). Ordinari!.y,a general law does not impliedly repeal
a particular law on the saxe subject. Flowers v. Pecos River Railroad
Co., 156 S.W.2d 260, 263 I:Tex.1941). Rather the particular law is
Gstrued   as an exception to the general law. Id. An exception to
that rule, however, is that an enactment IntendeEo    embrace all the
law on a subject repeals a:Llformer laws on the subject. The Supreme
Court has explained this rule as follows:

          [A] statute that covers the subject matter of a
          former law and is evidently intended as a substl-
          tute for it, although containing no express words
          to that effect, cperates as a repeal of the former
          law to the extent that its provisions are revised
          and its field frt.shlycovered. . . . If the later
          act is clenrly intended to prescribe the only
          rules which should govern, it repeals the prior
          statute . . . .

Motor Investment Co. v. Ciq of Ramlln, 179 S.W. 278, 281 (Tex. 1944).
See also McInnis v. State, 603 S.W.2d 179. 183 (Tex. 1980). The Court
Administration Act provides for the office of Court Administration of
the Texas Judicial System. V.T.C.S. art. 200a-1, §§3.001-3.011.
Section 5.003(b)(l) of article 200a-1 provides that the district and
statutory county court Ju~dges in each county must adopt rules
providing for the "assignment, docketing, transfer, and hearing of 211
cases." The act also provides for Administrative Judicial Regions,
sections   4.001 through 4.Cl22.~and County Administration, sections
5.001 through 5.006.     Thus, the act is a comprehensive statute
governing administration DE appellate courts as well as district
courts and statutory count!'courts. Its obvious purpose Is to provide
for orderly and efficient sdministratlon of the Texas court system.
See
-     11.001(b). Therefore, we think that the Court Administration Act




                               p. 2180
,   Honorable Julio A. Garcia - Page 3       (JM-476)




    Impliedly repealed article 24.151(e), which sets out special
    provisions for the administration of district courts iu 2 particular
    county.

         Therefore, a central f:i.ling
                                     system for assignment of cases may be
    adopted In Webb County.

                                   SUMMARY

                 A central fil:.ngsystem for assignment of cases
              under article 20011-1,V.T.C.S., nay be adopted in
              Webb County.




                                             cl
                                               Very truly 90


                                                    L-m
                                               JIM     MATTOX
                                               Attorney General of Texas

    JACK BIGBTOWRR
    First Assistant Attorney Gmeral

    MARY KELLER
    Executive Assistant Attornqr General

    ROBERT GRAY
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committees

    Prepared by Sarah Woelk
    Assistant Attorney General




                                      p. 2181